DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 04/13/2020 and then supplemental amendment filed on 01/03/2022.  Claims 1, 2, 5-7, 9, 10, 18, 20-26 and 28-31 are still pending in the present application. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement submitted on 01/24/2022 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 18, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 20190387428 A1) (hereinafter Ahmed) in view of RAMLE et al. (US 20200359291 A1) (hereinafter Ramle).

Regarding claim 1, Ramle discloses a session establishment method, comprising:
obtaining, by a first mobility management entity, information about a packet data network (PDN) connection that has been established when a terminal accesses an evolved packet core (EPC) network, wherein the information about the PDN connection is information about a control plane function entity corresponding to the PDN connection (FIG. 8, par. 0116, “When the AMF transmits a Relocation Request message to an MME in step S803, the AMF includes only information on the SM context for the 3GPP access PDU session without information on the SM context for the non-3GPP access PDU session. The SGW address and TEID for both a control-plane and an EPS bearer in the message is to assist a target MME in selecting a new SGW”);
sending, by the first mobility management entity, a request message to the control plane function entity based on the information about the control plane function entity (FIG. 8, par. 0117, “After selecting the SGW, the MME transmits a Create Session Request message for at least one PDN connection to the SGW (S804).”).
However, Kim fails to disclose receiving, by the first mobility management entity from the control plane function entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection.
In the same field of endeavor, Ramle discloses receiving, by the first mobility management entity from the control plane function entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection (par. 0068, “In step S106, the SGW 104 transmits the S-NSSAI (and/or the NSSP) to the MME 103 with Create Session Response…”, par. 0067, “In step S105, a Create Session Response is sent to the SGW 104 comprising the S-NSSAI for the PDN connection to be established. Alternatively, the PGW-C+SMF 105 transmits the NSSP to the SGW 104”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving S-NSSAI information by the MME as taught by Ramle to the transmission of a PDN connection establishment request to an MME as disclosed by Kim for purpose of providing information related to S-NSSAI information to MME from the SGW (Serving Gateway).
Regarding claim 2, as applied to claim 1 above, Kim discloses wherein the S-NSSAI of the network slice corresponding to the PDN connection indicates a network slice for establishing a protocol data unit (PDU) session (par. 0179, “If the SMF serves the UE multiple PDU sessions having the same DNN but different single network slice selection assistance information (S-NSSAI), the SMF requests to assign the EBI(s) only to PDU sessions served by a common UPF (or PDU session anchor (PSA)) based on service provider policies.”).
Regarding claim 18, Kim discloses a first mobility management entity (FIG. 8 for MME), comprising:
at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (for inherent memory and processor), wherein the programming instructions instruct the first mobility management entity to:
obtain information about a packet data network (PDN) connection that has been established when a terminal accesses an evolved packet core (EPC) network, wherein the information about the PDN connection is information about a control plane function entity corresponding to the PDN connection (FIG. 8, par. 0116, “When the AMF transmits a Relocation Request message to an MME in step S803, the AMF includes only information on the SM context for the 3GPP access PDU session without information on the SM context for the non-3GPP access PDU session. The SGW address and TEID for both a control-plane and an EPS bearer in the message is to assist a target MME in selecting a new SGW”);
send a request message to the control plane function entity based on the information about the control plane function entity (FIG. 8, par. 0117, “After selecting the SGW, the MME transmits a Create Session Request message for at least one PDN connection to the SGW (S804).”).
However, Kim fails to disclose receive, from the control plane function entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection.
In the same field of endeavor, Ramle discloses receive, from the control plane function entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection (par. 0068, “In step S106, the SGW 104 transmits the S-NSSAI (and/or the NSSP) to the MME 103 with Create Session Response…”, par. 0067, “In step S105, a Create Session Response is sent to the SGW 104 comprising the S-NSSAI for the PDN connection to be established. Alternatively, the PGW-C+SMF 105 transmits the NSSP to the SGW 104”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving S-NSSAI information by the MME as taught by Ramle to the transmission of a PDN connection establishment request to an MME as disclosed by Kim for purpose of providing information related to S-NSSAI information to MME from the SGW (Serving Gateway).
Regarding claim 20, as applied to claim 18 above, claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 25, Kim discloses a non-transitory storage medium comprising instructions which, when executed by a computer (FIG. 11, par. 0198, “In a firmware or software configuration, a method according to embodiments of the present disclosure may be implemented in the form of a module, a procedure, a function, etc. Software code may be stored in a memory unit and executed by a processor. The memory unit is located at the interior or exterior of the processor and may transmit and receive data to and from the processor via various known means”), cause the computer to:
obtain information about a packet data network (PDN) connection that has been established when a terminal accesses an evolved packet core (EPC) network, wherein the information about the PDN connection is information about a control plane function entity corresponding to the PDN connection (FIG. 8, par. 0116, “When the AMF transmits a Relocation Request message to an MME in step S803, the AMF includes only information on the SM context for the 3GPP access PDU session without information on the SM context for the non-3GPP access PDU session. The SGW address and TEID for both a control-plane and an EPS bearer in the message is to assist a target MME in selecting a new SGW”);
send a request message to the control plane function entity based on the information about the control plane function entity (FIG. 8, par. 0117, “After selecting the SGW, the MME transmits a Create Session Request message for at least one PDN connection to the SGW (S804).”).
However, Kim fails to disclose receive, from the control plane function entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection.
In the same field of endeavor, Ramle discloses receive, from the control plane function entity, single network slice selection assistance information (S-NSSAI) of a network slice corresponding to the PDN connection (par. 0068, “In step S106, the SGW 104 transmits the S-NSSAI (and/or the NSSP) to the MME 103 with Create Session Response…”, par. 0067, “In step S105, a Create Session Response is sent to the SGW 104 comprising the S-NSSAI for the PDN connection to be established. Alternatively, the PGW-C+SMF 105 transmits the NSSP to the SGW 104”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving S-NSSAI information by the MME as taught by Ramle to the transmission of a PDN connection establishment request to an MME as disclosed by Kim for purpose of providing information related to S-NSSAI information to MME from the SGW (Serving Gateway).
Regarding claim 26, as applied to claim 25 above, claim is rejected for the same reason(s) as set forth claim 2 above.

Claims 5, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable Kim in view of Ramle and further in view of LU et al. (US 20190090128 A1) (hereinafter Lu).
Regarding claim 5, as applied to claim 1 above, Kim discloses wherein the information about the control plane function entity comprises at least one of an address of the control plane function entity (par. 0116, “When the AMF transmits a Relocation Request message to an MME in step S803, the AMF includes only information on the SM context for the 3GPP access PDU session without information on the SM context for the non-3GPP access PDU session. The SGW address and TEID for both a control-plane and an EPS bearer in the message is to assist a target MME in selecting a new SGW”).
However, Kim as modified by Ramle fails to explicitly disclose wherein the information about the control plane function entity comprises at least one of an internet protocol (IP) address or a fully qualified domain name (FQDN) of the control plane function entity.
In the same field of endeavor, Lu discloses wherein the information about the control plane function entity comprises at least one of an internet protocol (IP) address or a fully qualified domain name (FQDN) of the control plane function entity (par. 0068, “the MME selects an SGW and a PGW for the terminal, and then the SGW and the eNB exchange an address of the bearer (including IP addresses and TEIDs of the SGW and the eNB) by using the MME, that is, the SGW sends, by using the MME, an IP address of the SGW and a TEID allocated to the bearer to the eNB, the eNB sends, by using the MME, an IP address of the eNB and the TEID allocated to the bearer to the SGW, the eNB sends a data packet to the IP address of the SGW and an address indicated by the TEID, and the SGW sends a data packet to the IP address of the eNB and the address indicated by the TEID. In this way, the bearer between the eNB and the SGW is successfully established”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an IP address of SGW as taught by Lu to the SGW address as disclosed by Kim as modified by Ramle for purpose of using an IP address of SGW to assist the MME in selecting a new SGW.
Regarding claim 21, as applied to claim 18 above, claim is rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 28, as applied to claim 18 above, claim is rejected for the same reason(s) as set forth claim 5 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Kim in view of Ramle and further in view of RYU et al. (US 20210211960 A1) (hereinafter Ryu).

Regarding claim 6, as applied to claim 1 above, Kim as modified by Ahmad discloses the claimed invention except obtaining, by the first mobility management entity, information about a second mobility management entity.
In the same field of endeavor, Ryu discloses obtaining, by the first mobility management entity, information about a second mobility management entity (par. 0193, “When there is MME relocation, the source MME sends this information to the target MME via the Forward Access Context Notification message. The source MME or the target MME (in the case that the MME is relocated) sends the information to the target eNB via the MME Status Transfer message.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending information between source and target MME as taught by Ryu to the a hand over a PDU session to the EPC via the 3GPP access (i.e., E-UTRAN) and transmiting a PDN connection establishment request to an MME as disclosed by Kim as modified by Ramle for purpose of preforming handover from source MME to a target MME that supports the UE's preferred network operation.
Allowable Subject Matter
Claims 7, 9, 10, 22-24, and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 9, 10, 18, 20-26 and 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bharatia et al. (US 11265935 B2) disclose Resource Assignment For General Packet Radio Service Tunneling Protocol (GTP) Entities In 5G.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642